Citation Nr: 1409933	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  The appellant is the custodian of the Veteran who was adjudicated incompetent to administer his VA benefits by rating decision in February 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

While the Veteran initially requested a formal hearing at the RO in his substantive appeal, in August 2011 correspondence he withdrew his request for a hearing.  

In a July 2012 decision, the Board reopened the Veteran's previously denied claim of service connection for a psychiatric disability and remanded the issue so that records of treatment from private medical care providers who had submitted statements in support of his claim could be obtained and so that a VA examination for a medical nexus opinion could be obtained.  In July 2012 correspondence, the appellant indicated that reports from the treating medical care providers had already been placed in the record and VA should proceed to adjudicate the claim.  The VA examination was completed in July 2012.  

By February 2013 decision, the Board denied the appellant's claim for service connection for the Veteran's psychiatric disability.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a July 2013 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's February 2013 decision and remand the matter so that the Board could provide additional reasons and bases.  Specifically, the Board was ordered to comment on rationale utilized by the July (misidentified in the JMR as May) 2012 VA examiner and address the testimony of one of the Veteran's private physicians made during a November 1995 (misidentified in the JMR as 2005) personal hearing.  The Court granted the JMR.  

During the pendency of the appeal, the appellant has been represented by the Puerto Rico Public Advocate for Veterans Affairs.  In correspondence received in November 2012 and January 2014, the appellant revoked her power of attorney with this service organization.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not manifest symptoms of a chronic psychiatric disorder during service.  
	
2.  The Veteran did not continuously manifest symptoms of a chronic psychosis within one year of separation from service.  

3.  A chronic psychiatric disorder is not shown to have been caused by any in-service event.  


CONCLUSION OF LAW

A chronic psychiatric disorder was neither incurred in nor aggravated by service nor may a psychosis, including schizophrenia, be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An October 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the appellant was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in July 2012.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered, as discussed in greater detail herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition (as identified in 38 C.F.R. § 3.309(a)) noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a psychosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for a Chronic Psychiatric Disability

The appellant contends that the Veteran should be service connected for chronic schizophrenia, which, it is asserted, he first manifested while on active duty.  

Review of the Veteran's STRs shows no complaint or manifestation of any psychiatric disability.  On May 1976 examination for separation from active duty, psychiatric clinical evaluation was normal.  In a June 1976 statement of medical condition, the Veteran indicated that there had been no change in his medical condition since the separation examination.  Thus, the Board finds that the Veteran did not manifest symptoms of a chronic psychiatric disorder during service.  

A VA intake note shows that the Veteran sought VA treatment at the mental hygiene clinic in November 1977.  At that time, it was noted that he was living with his mother, but did not answer any questions posed to him, responding in what was termed a "rash" or "hostile?" manner.  His mother offered information that traced his history to the time he was discharged from the military or perhaps before.  He was referred for a psychiatric evaluation.  At that time, symptoms included nervousness, ill-humor, depression, inability to sleep, aggressiveness, and easy irritability.  The Veteran had a hostile and indifferent attitude and did not want to answer questions.  His mother was the only one who spoke to the examiner.  The assessment was of a hostile patient, rule out schizophrenia.  Further evaluation noted that his symptoms included nervousness, pain in his stomach, anorexia, and difficulty sleeping.  It was indicated that he wandered the streets at night and slept in cars.  He did not answer questions during the examination, and he was very tense with tight fists and marked suspiciousness as if afraid and angry at the same time.  He was handling a small plastic snake which he indicated was always in his pocket, even if he threw it away.  The examiner indicated that the Veteran probably thought it was some sort of spiritual hex.  The Veteran's mother indicated that the Veteran was irritable and easily enraged, although he had not gotten assertive or aggressive towards her.  The examiner indicated the possibility of a Ganser-like syndrome or that the Veteran was malingering.  The examiner noted that the Veteran's behavior was bizarre in general and the diagnosis was schizophrenia, chronic, undifferentiated type.  

VA treatment records dated in March 1981 show that the Veteran was treated for complaints of abdominal pain.  There is no reference to a psychiatric disorder, although the Veteran was noted to be oriented.  Records show that the Veteran received VA educational benefits during 1985 and 1986 while he pursued a course of study.  In a 1986 financial status report, the Veteran stated that he was employed as a small business owner.  

The Veteran was examined by VA in November 1993.  At that time, the Veteran's claims file and past medical records were not available for the examiner to review.  The Veteran was noted to have been a poor historian, but that his spouse reported that he had trouble sleeping, spent a lot of time alone in his room, had trouble with people, and refused to take a bath.  On examination, he appeared isolated, very withdrawn and probably hallucinating.  He limited his answers to very few questions, was aloof, distant, and in poor contact.  He was considered superficially oriented.  According the Veteran's spouse, he had a long history of systematic delusions.  The diagnosis was schizophrenia, undifferentiated type. 

A November 1994 statement was received from the Veteran's private physician.  At that time, it was indicated that the Veteran had been under his care since May 1993 and had been diagnosed with schizophrenia at VA in November 1977.  It was stated that, in order to make a diagnosis of schizophrenia, symptoms must have been present for six months which indicates that the onset of the mental condition was in May 1977.  He concluded that for those reasons, without any doubt the Veteran's schizophrenia should be considered service connected because it started within a year after discharge.  

At a November 1995 VA hearing, the private psychologist who submitted the November 1994 statement testified that he began treating the Veteran in May 1993 and had seen him as an expert and not a treating physician on several occasions.  He indicated that the Veteran first sought treatment for psychiatric symptoms in November 1977.  He noted that to make a diagnosis of schizophrenia, symptoms must have been present for at least six months per psychiatric texts.  The physician indicated that based on the Veteran's mother's report, the Veteran's symptoms had been present since his discharge from the Army but at least since May 1977, which was six months prior to the VA diagnosis of chronic schizophrenia in November 1977.  The physician also testified that the Veteran's wife indicated that his condition had remained the same since his discharge from service and he indicated that the Veteran only worked odd jobs after service.  He did state that he was unaware that the Veteran had gone back to school after his discharge from service.  (The Veteran's representative at that time indicated that the Veteran did not finish his degree.)  The physician noted that a diagnosis of schizophrenia can be rendered after a single interview depending on the clinical framework and he testified that the Veteran's schizophrenia diagnosis was based on the history of record and the fact that a diagnosis of schizophrenia must be based on six months of symptomatology.  He also indicated that schizophrenia is a disease that begins during the first three decades of a person's life, and that it rarely begins after age 30.   

Various statements from the Veteran indicate that he had psychosis during military service and since his discharge due to his nerves. 

A VA psychological screening report dated in July 1996 reflects that the Veteran underwent various psychological tests.  The examiner indicated that although the available data may not be totally valid due to inconsistent, carelessly performed, and incomplete answers, the Veteran's responses were consistent and unusual in cases of malingering.  The examiner reported that there are indications in the data that would lead one to suspect the presence of psychotic and paranoid symptomatology as these symptoms were apparent in the Veteran's behavior, self-report, his wife's report, and psychiatric testing.  The examiner noted that the fact that the Veteran has never been psychiatrically hospitalized despite the report of psychotic symptoms may be explained by his social isolation which may serve as a sort of in-house hospitalization.  The examiner concluded that although the available data was inconclusive, the current clinical picture suggests the diagnoses of paranoid schizophrenia or delusional disorder. 

A social and industrial survey was also conducted by VA in July 1996.  It was noted that the home had been recently remodeled.  On interview, the Veteran and his spouse indicated that the Veteran did little around the home and did not work because of stomach problems and headaches.  When asked how he spent his spare time, he stated that he watched television and played with his youngest son.  His wife stated that he often isolated himself in his bedroom, was depressed, and neglected his personal hygiene at times.  His hygiene was noted to be adequate by the interviewer.  When asked about help with home chores, his spouse stated that he started some tasks, but did not finish them and that she managed the home.  His neighbors stated that the Veteran did not socialize much, but that he did help his wife at the home and had taken an active part in the home remodeling that had been performed, sometimes working from 4:00 am to 9:00 or 10:00 pm.  

At an October 1996 VA psychiatric examination, the Veteran's claims file was reviewed by a Board of three psychiatrists after the July 1996 psychological testing and a social and industrial survey were performed.  Following a clinical evaluation and review of the relevant evidence, the examiners noted that the Veteran provided no information.  The examiners reviewed the results of diagnostic testing and diagnosed the Veteran with malingering based on the fact that a diagnosis of schizophrenia made by VA was rendered based on the Veteran's appearance, behavior and his mother's statements; the Veteran's intention to get financial compensation rather than psychiatric treatment; the Veteran's lack of psychiatric hospitalizations for twenty years despite allegations of severe neuropsychiatric symptoms and unproductivity; a lack of cooperation during evaluations; discrepancies between the Veteran's behavior, appearance, and psychological evaluation findings; and the Veteran's ability to study accounting and obtain good grades.  

May 2008 VA outpatient treatment records show that the Veteran was treated for hypertension, hyperlipidemia, and constipation.  At that time, neuropsychiatric evaluation was negative.  It was noted that the Veteran had a history of schizophrenia for which he had been prescribed medication by a private physician.  

In an October 2010 statement, a private physician indicated that the Veteran was in good mental health when he entered service but began to develop high levels of anxiety, insomnia, and irritability as well as auditory and visual hallucinations.  It was noted that the Veteran left service with symptoms such as restless sleep, mind going blank, recent and remote memory problems, sensation of being chased, episodes of anger with loss of self-control, and instability to be in groups.  Clinical evaluation showed that the Veteran presented with occupational and social impairment with deficiencies of judgment, thinking and mood with episodes of impulsive and aggressive conduct, altered judgment and thinking, changes in sleep pattern, self-isolation, and periods of delusions with marked withdrawal, flattened affect, periods of nervousness, irritability, and anxiety.  She indicated that since the Veteran had left service, the Veteran has been on constant psychiatric evaluation and unable to secure or follow a substantial gainful occupation as a result of his mental disorder.  It was opined that it is more probable than not that the Veteran's nervous condition is service connected as symptoms started while "at service."  

An examination was performed by VA in July 2012 pursuant to remand by the Board.  Following review of the claims file and evaluation of the Veteran, the examiner diagnosed the Veteran with depressive disorder and schizophrenic disorder by record.  The examiner indicated that both disorders are distinct and separate diagnoses but they have some symptoms in common.  In this regard, it was noted that negative symptoms of schizophrenia such as withdrawal from social interactions, emotional flatness or lack of expression, and lack of pleasure of interest in life can be symptoms of a depressive disorder.  In the Veteran's case, only residuals of the positive signs of schizophrenia were present, specifically hallucinations, delusions, and disorganized thinking; while the symptoms of depressive disorder were more prominent.  The Veteran reported that he had trouble with a sergeant in service that made life difficult for him which resulted in an Article 15.  He indicated that he was deployed to Germany for eighteen months and had a difficult time because he did not speak English.  He noted that he did not socialize while in the Army because there was a great deal of drug use and he did not wish to be involved with drugs.  He stated that after service he held several jobs on a sporadic basis and always had trouble with interpersonal relationships.  The Veteran reported that he requested psychiatric assistance in service due to headaches, nightmares, and auditory hallucinations but was never referred for treatment.  He indicated that he also continued his university studies but never completed his degree.  

On examination, the Veteran's psychiatric symptoms were reported to include depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Clinical evaluation of the Veteran revealed that he was alert, coherent, relevant, logical, appropriate, oriented in three spheres, and not suicidal or homicidal.  His judgment and insight were fair, his mood depressed, and his affect constricted.  The examiner said there were no indications of a perceptual or thought disorder and the Veteran seemed in good contact with reality.  

The examiner concluded that the Veteran's psychiatric disorders were less likely than not incurred in or caused by the Veteran's service.  He noted each opinion rendered by the private physicians and noted that the initial opinion, that the Veteran had to have developed symptoms of schizophrenia prior to his discharge from service and within one year of his discharge from service were based on statement from the Veteran's mother and not from treating mental health professionals.  Similarly, the examiner noted the November 1995 testimony by the same physician that the Veteran had to have developed symptoms of schizophrenia prior to discharge from military service and "certainly within one year of discharge," but stated that this opinion was also based on statements from the Veteran's mother and not from treating mental health professionals.  Regarding the October 2010 private physician statement, the examiner stated that this opinion could not be taken as credible evidence as the physician was not a psychiatrist, but a general practitioner whose practice consisted of writing letters for veterans who request service connection for medical and/or psychiatric conditions.  He noted that the opinion did not include a mental status examination; but that she wrote what the Veteran tells her and charges a large fee for this service.  It was noted that this physician did not treat patients.  The examiner concluded that she presented no evidence to bolster her opinion that the Veteran's psychiatric symptoms began while in service.  He stated that the lay evidence attesting to the Veteran's pre- and post-military behavior is not considered substantial evidence confirming the Veteran's claim for mental disorder.  

The examiner also reviewed the results of the VA evaluations in 1996, indicating that the July 1996 psychological screening report noted that psychological testing was incomplete and did not include any additional psychological testing which could indicate a schizophrenic or other psychotic disorder.  The October 1996 VA evaluation that was performed by three psychiatrists and considered psychological testing and a social and industrial field survey came to the conclusion that the Veteran was malingering was based on several factors including the Veteran's appearance, his intention to get financial compensation, a lack of psychiatric hospitalization over the previous 20 years despite allegations of severe neuropsychiatric symptoms, lack of cooperation during the interview, the psychological evaluation findings, and the fact that the Veteran was able to study and get very good grades during 1985 and 1986.  The examiner concluded that the Veteran had a current diagnosis of depressive disorder and a history of schizophrenic disorder and there is no evidence that the Veteran developed schizophrenia during service or in the year following his discharge from service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Ronal v. Brown, 5 Vet. App. 458, 461 (1993); Skylar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  After review of the record, the Board finds that the Veteran did not continuously manifest symptoms of a chronic psychosis within one year of separation from service.  In this regard, it is clear that the Veteran first sought treatment for schizophrenia in November 1977, which is more than one year after his discharge from active duty.  It is possible, if one were to consider the statements made by his mother to be credible; however, that the Veteran did manifest symptoms of this psychosis within one year of his discharge from active duty.  She did state, upon his first application for treatment at VA, that she traced the history to the time he was discharged from service or perhaps before.  For reasons which will be explained, the Board does not find the statements credible.  By dating the onset of the Veteran's symptoms to a time prior to his discharge from service, the Veteran's mother directly contradicts the medical evidence found in the STRs that do not demonstrate any complaints or manifestations of a psychosis.  As noted, psychiatric clinical evaluation at discharge was normal.  Moreover, additional statements in the record from the Veteran's family are not found to be credible due to inconsistencies.  These include references in the 1996 social and industrial survey regarding the Veteran's inability to work that were contradicted by the Veteran's neighbors.  

The initial diagnosis of schizophrenia in the record dates to November 1977, which is not during service or within one year of the Veteran's separation from active duty.  Moreover, this diagnosis was made on the basis of the statements from the Veteran's mother and the non-cooperation of the Veteran, who was considered to be hostile.  This hostility and failure to cooperate were also believed to be a basis for a diagnosis of malingering that could explain the Veteran's psychiatric symptoms.  In his November 1994 statement and November 1995 hearing testimony, the Veteran's private physician argued that a diagnosis of schizophrenia required that the symptoms must have been present for at least six months to provide a basis for the diagnosis.  Review of the November 1977 outpatient treatment notes, however, shows that the examiner based the diagnosis on the statements made by the Veteran's mother, which are not considered credible by the Board, and on the non-cooperation of the Veteran.  The diagnosis was not based on a six month history of psychotic symptoms.  This is also specifically found in the report of three psychiatrists and one of the bases for the diagnosis of malingering that was rendered in October 1996.  At that time, it was specifically noted that "the diagnosis of Schizophrenia was based on the veteran's appearance and behavior and on his mother's statements."  While the Board does not doubt the sincerity of the private physician who submitted the 1994 statement and offered the November 1995 testimony, it is noted that his treatment of the Veteran began in 1993 and his opinion is solely based on statements of medical history that were given to him.  At the time he made the statement and offered the testimony, he had no personal knowledge of the Veteran's symptomatology prior to 1993.  A medical professional is not competent to opine as to matters outside the scope of his or her expertise.  LeShore v. Brown, 8 Vet. App. 406 (1995).  (Noting that a medical professional is not competent to opine as to matters outside the scope of his or her expertise and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.)  As such, the Board does not find that the 1994 statement and 1995 testimony of the Veteran's private physician provides a sufficient basis upon which service connection may be presumed.  The psychosis is not shown to have been manifested in service or within the first post-service year.  Absent such manifestations, there is no basis for service connection to be established on a direct or presumptive basis.  

Finally, the Board finds that a chronic psychiatric disorder is not shown to have been caused by any in-service event.  In this regard, it is noted that the October 2010 statement submitted by the Veteran's private physician, is wholly unsupported by the evidence of record and not found credible.  Specific statement by the VA physician who examined the Veteran in July 2012 to the effect that this physician had never examined the Veteran and, in fact, does not provide treatment in her practice, is supported by the fact that attempts to obtain records of the Veteran's treatment were rebuffed by the appellant.  The Board finds that the July 2012 medical opinion is more credible than that rendered by the Veteran's private physician in October 2010 in that it was based on a full reading of the record that, unlike the October 2010 statement, completely corresponded with the Veteran's medical history.  The October 2010 statement is full of inconsistencies regarding symptoms of psychosis during service that are not supported by the remainder of the evidence of record.  The Board does not find the statements in the record that are to the effect that the Veteran has had continuous symptoms of schizophrenia since his discharge from active duty to be credible, in that VA medical records in 1981 and education benefits in 1985 and 1986 are not consistent with findings of psychosis during those years.  

Regarding the rationale utilized by the VA examiner in July 2012, the Board finds it thorough and complete.  The examiner first noted that the Veteran's STRs were silent for referrals or treatment of psychiatric treatment or disorders, despite the Veteran's statements on examination that he had requested a referral to mental health services that was never accomplished.  The examiner then noted the diagnosis of schizophrenia shortly after service, but found numerous inconsistencies in the private and VA treatment records as well as the statements that the Veteran had made while receiving VA treatment.  For example, the examiner noted that the VA treatment records dated from 2004 show that the Veteran was admitted to the emergency room as a new patient with a complaint of chest pain and that from that time until 2010, the Veteran was treated sporadically at VA with a social work note in January 2010 showing that the Veteran's main concern was "economic and his medical NPC conditions."  Inconsistencies in the statements made by the Veteran's private physician in October 2010 (previously discussed above) were also noted by the examiner.  The examiner also explained that the lay letters in support of the Veteran were all rather vague and were not considered to be substantial evidence confirming the claim of service connection for a psychiatric disorder.  Finally, the examiner noted that the Veteran's current psychiatric diagnosis was of depressive disorder, not otherwise specified (NOS), and that the diagnosis of schizophrenic disorder, residuals type, was made by history only.  Based upon this rationale, and in considering the entire evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disability.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


